                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 16-cv-01145-KLM

GATES CORPORATION,

       Plaintiff,

v.

CRP INDUSTRIES, INC.,

       Defendant.

_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on Defendant’s Objection to Report and

Recommendation of Special Master on Gates Corporation’s Motion to Pierce

Attorney/Client Privilege [#139]1 (the “Objection”).            The Court has reviewed and

considered the following pleadings in connection with ruling on the Objection: Plaintiff’s

Motion to Pierce the Attorney/Client Privilege [#88]; Defendant’s Opposition to Motion to

Pierce Attorney/Client Privilege [#91]; Plaintiff’s Reply to CRP’s Response to Motion to

Pierce the Attorney/Client Privilege [#95];2 Defendant’s Surreply Memorandum of Law in

Further Opposition to Plaintiff’s Motion to Pierce Attorney/Client Privilege [#98-1]; Discovery

Master’s Preliminary Report and Recommendation on Plaintiff Gates Corporation’s Motion



       1
         “[#139]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court's case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.
       2
           An unredacted version of Plaintiff’s Reply was filed at Docket No. 93.

                                                -1-
to Pierce Attorney/Client Privilege [#134] (the “Discovery Master’s Report”), the Objection

[#139] and Plaintiff’s Response to Defendant’s Objection [#148], and is otherwise fully

advised in the premises. For the reasons explained below, the Objection is OVERRULED.

                                I. Procedural Background

       As discussed in detail in the Discovery Master’s Report [#134], the dispute at issue

involves Plaintiff’s desire for compelled production of documents Defendant has identified

as protected by the attorney-client privilege. Despite this protection, the crime-fraud

exception vitiates the attorney-client privilege “where the client consults an attorney to

further a crime or fraud.” In re Vargas, 723 F.2d 1461, 1467 (10th Cir. 1983). The parties

do not disagree about the procedural framework for determination of whether the crime-

fraud exception applies, so I mention it only briefly here. The United States Supreme Court

held in United States v. Zolin, 491 U.S. 554 (1989), that in camera review is permissible to

adjudicate the applicability of the crime-fraud exception to the attorney-client privilege when

there is a “showing of a factual basis adequate to support a good faith belief by a

reasonable person that in camera review of the materials may reveal evidence to establish

the claim that the crime-fraud exception applies.” Id. at 572 (citation omitted). In his

lengthy and thorough analysis, the Discovery Master concluded that in camera review of

the disputed documents is appropriate because of a showing of “wrongful conduct [that]

may well, upon a close reading, qualify as prima facie crime or fraud.” Discovery Master’s

Report [#134] at 32 (internal quotation marks omitted).

       Defendant objects to the Discovery Master’s Report on two general bases: first, that

the Discovery Master erroneously evaluated Defendant’s actions in hindsight and not based



                                              -2-
on what Defendant knew at the time of those actions; and second, that the Discovery

Master erroneously ordered in camera review on grounds not raised by Plaintiff. Objection

[#139] at 10-17. More specifically, Defendant asserts that the Report’s conclusion that

Defendant engaged in concealment by omitting material facts which it had a duty to

disclose is unsupported. Defendant also contends that the law does not hold that a flawed

or inadequate document preservation effort is grounds for piercing the privilege. Id. at 13-

32. In response, Plaintiff asserts that Defendant “has failed to offer any meaningful

explanation as to why in camera review should be precluded,” thus suggesting that it “has

something to hide.” Response to Objection [#148] at 8-9. Further, Plaintiff asserts that

Defendant’s fraudulent intent can be inferred from evidence that a company official

contemporaneously knew that an employee stole Plaintiff’s proprietary information and that

she was using it, yet the company denied those facts when responding to Plaintiff’s inquiry

about the theft. Id. at 15-18.

                                          II. Analysis

A.     The Evidence Asserted by Plaintiff of Defendant’s Wrongful Conduct

       At its core, this dispute centers around whether Defendant’s actions in response to

Plaintiff’s inquiry about its former employee’s theft of proprietary information can serve as

the basis for invocation of the crime-fraud exception to the attorney-client privilege.3

Defendant, a corporation alleged to be “a direct competitor of” Plaintiff, describes its



       3
         The Discovery Master recommended that in camera review of the disputed documents
occur as a first step in the process of deciding whether invocation of the crime-fraud exception is
appropriate. Nothing in this Order is intended to express any opinion as to whether the crime-fraud
exception applies to the disputed documents, which have not yet been tendered to the Discovery
Master for review.

                                               -3-
conduct as reasonable under the circumstances considering what it knew when confronted

by Plaintiff with concerns about the theft. Second Am. Compl. [#84] ¶ 10; Objection [#139]

at 10-13. Defendant appears to suggest that its course of action in response to Plaintiff’s

inquiry may have been conservative or less than perfect, but that there is no basis for a

reasonable person to conclude that a crime or fraud was underway. However, the

evidence presented by Plaintiff sufficiently suggests otherwise.

          A brief recitation of only a portion of that evidence suffices to make the point.

Defendant admits that after Plaintiff’s counsel notified Defendant of the potential theft of

proprietary information by Plaintiff’s former and Defendant’s then-current employee, Laura

Bale (“Bale”), the company eventually commenced an “investigation.” Bale’s supervisor

throughout her employment with Defendant was David Hirschhorn (“Hirschhorn”),

Defendant’s Director of Brand Management. Scheduling Order [#23] at 4. At an early point

in Defendant’s investigation, a non-lawyer human resources executive performed a

keyword search of Hirschhorn’s emails but “did not find any evidence that [Hirschhorn] had

received any proprietary information from Bale.” Objection [#139] at 4 (citing Depo. of

Rahael Sobon [#88-7] at 30:19-32:15; Depo. of Sabine Gilson [#88-6] at 43:8-22, 60:21-

61:9).4

          Despite Defendant’s contemporaneous conclusion that Hirschhorn did not “receive”

any of Plaintiff’s proprietary information from Bale, it is now undisputed that this conclusion


          4
           The deposition testimony to which Defendant refers does not explicitly state that
Defendant did not find any evidence that Hirschhorn had received proprietary information from Bale.
It simply confirms the company’s human resources employee’s “quick search . . . from David
[Hirschhorn’s] email” and the fact that she focused on Ms. Bale and discussed the investigation
around the theft with Hirschhorn. Nevertheless, for purposes of the instant issue, the Court gives
Defendant the benefit of the doubt.

                                               -4-
was incorrect. Defendant has acknowledged that Hirschhorn subsequently admitted to the

FBI that he received and opened the file containing Plaintiff’s confidential information, and

Defendant has made no argument that Hirschhorn lied to the FBI. Objection [#139] at 5;

Plea Agreement [#88-15] at 18. More importantly, at the time of its “investigation,”

Defendant appears to have stopped short of attempting to determine the extent to which

the information stolen by Bale was actually being used for the company’s benefit. For

example, Bale (whose credibility is of course blemished) subsequently testified under oath

that Hirschhorn knew about her possession of Plaintiff’s proprietary database approximately

six months after she started working for Defendant, long before the “investigation” began.

Depo. of Laura Bale (the “Bale Depo.”) [#95-2] at 246:22-247:6. Moreover, despite Bale’s

compromised credibility, her testimony in this regard has been amply confirmed by other

evidence. As mentioned above, Hirschhorn himself later admitted to the FBI that Bale sent

him Plaintiff’s proprietary information and that he discussed her access to Plaintiff’s and

Defendant’s systems and use of Plaintiff’s data. Response to Objection [#148] at 16-18;

Plea Agreement [#88-15] at 18. Instant messages between Bale and Hirschhorn during

their employment confirm that months before Plaintiff’s first inquiry to Defendant about the

theft, Bale essentially told Hirschhorn that she was obtaining proprietary information from

Plaintiff. One message further confirms that Hirschhorn understood that Bale’s actions

were wrong, but he nevertheless encouraged them. Reply [#95] at 5-6; Plea Agreement

[#88-15] at 18; Bale Depo. [#95-2] at 268:9-11.        Bale unequivocally testified in her

deposition that Hirschhorn knew she had access to Plaintiff’s database as of September

of 2011, and that he used information she provided to him from the database. Bale Depo.

[#95-2] at 256:2-5, 271:6-13, 277:13-24, 296:21-297:3, 298:3-8.

                                             -5-
       Defendant contends that because Plaintiff’s counsel’s letter about the alleged theft

“implicated Bale alone, [Defendant] reasonably focused its investigation on Bale, who

worked off of her own laptop and used a personal email address, instead of launching a

company-wide investigation.” Objection [#139] at 21. Based on the information currently

provided to the Court, I cannot agree that so limiting the investigation was reasonable or

prudent.

       First, although Bale worked from her home in Colorado and the Defendant’s main

office is in New Jersey, she was not a solitary or isolated employee. The evidence

demonstrates that her work contemplated and required frequent interactions with other

company employees. Bale stipulated in her Plea Agreement that during her 25-year

employment with Plaintiff prior to working for Defendant, her job had been to develop part

of the information she later took from Gates. Plea Agreement [#88-15] at 10. According

to the Second Amended Complaint, Hirschhorn admitted to the FBI that Bale was hired by

Defendant to integrate data used by Plaintiff into Defendant’s database and to make this

information accessible and easy to use. Second Am. Compl. [#84] ¶ 54. In addition, Bale

had regular email contact with supervisors in the company, including Hirschhorn. Id. ¶¶ 40-

48; Answer [#86] at 6-7; Bale Depo. [#95-2] at 212:19-213:10, 247:11-249:22. She also

communicated “almost daily” by Instant Message with Hirschhorn. Reply [#95] at 5; Bale

Depo. [#95-2] at 293:2-10. To suggest that Defendant was somehow unaware of the

extent of Bale’s company interactions is not credible.

       Moreover, Defendant’s protest that Hirschhorn did not admit any knowledge of

wrongdoing at the time of the investigation and that the company only learned several

years later that he received and opened the file containing Plaintiff’s confidential information

                                              -6-
is unavailing. Objection [#139] at 5. Defendant seems to suggest that for purposes of the

crime-fraud exception, its conduct must be evaluated in terms of what only certain chosen

corporate officials knew at the time of the alleged wrongdoing, not what other corporate

employees knew. Defendant fails to account for the evidence of Bale’s and Hirschhorn’s

knowledge of the wrongful use of confidential information and their undisputed failure to

disclose it, as if their status as corporate employees and agents is meaningless. This

argument cannot be correct.

       First, if Defendant were correct, corporate parties to litigation could avoid scrutiny

of their attorney-client communications by simply contending that although some

employees did bad things, the wrongdoers neither admitted it to select company

representatives nor did those representatives otherwise find out about it, so the crime-fraud

exception does not apply. The core of this assertion appears to be that although there was

fraud, as long as it was committed by only a few employees without evidence of other

corporate actors’ involvement, the crime-fraud exception does not apply. Defendant cites

no authority for this contention. As far as the Court is aware, the law does not countenance

such a facile escape hatch.

       Second, Defendant’s argument flies in the face of long-standing precedent holding

that corporate agents’ acts are attributable to the corporate entity. See, e.g., In re Stat-

Tech Sec. Litig., 905 F. Supp. 1416, 1422 (D. Colo. 1995) (holding “the acts and knowledge

of an agent are imputed to the principal” and “[b]ecause a corporation can only act through

its agents, the rule is that the actions of corporate officers and directors are attributable to

the corporate entity”). Indeed, a corporation may be held liable for fraud because it places

“an agent in a position to commit the wrongdoing and then fails to exercise an adequate

                                              -7-
amount of supervision.” King v. Horizon Corp., 701 F.2d 1313, 1318 (10th Cir. 1983).

Even a lower-level corporate employee can bind a company by her fraudulent actions in

some circumstances. See, e.g., Cenco, Inc. v. Seidman & Seidman, 686 F.2d 449, 456

(7th Cir. 1982).

       In short, the law generally recognizes no distinction between Bale and Hirschhorn,

employees of Defendant, and Defendant for purposes of liability for fraud, so long as the

employees’ actions were taken on behalf of the company, as they indisputably were here.

Bale’s and Hirshchorn’s knowledge and concealment at the time of the inquiry by Plaintiff

are the company’s knowledge and concealment at that time. See, e.g., Adams v. Kinder-

Morgan, Inc., 340 F.3d 1083, 1106-07 (10th Cir. 2003) (holding that in the context of fraud,

“[t]he scienter of the senior controlling officers of a corporation may be attributed to the

corporation itself to establish liability”). The allegations of concealment made by Plaintiff

involve the type of misconduct frequently invoked to support application of the crime-fraud

exception to the attorney-client privilege.    See, e.g., Plaza Ins. Co. v. Lester, No.

14-cv-01162-LTB-CBS, 2015 WL 3528336, at *16 (D. Colo. June 4, 2015) (finding

fraudulent concealment and nondisclosure vitiates attorney-client privilege pursuant to the

crime-fraud exception); Ryskamp ex rel. Boulder Growth & Income Fund v. Looney, No.

10-cv-00842-WJM-KLM, 2011 WL 3861437, at *8-10 (D. Colo. Sept. 1, 2011) (finding

crime-fraud exception properly invoked where plaintiff alleged that defendant had

manipulated the date of a rights offering); Rambus, Inc. v. Infineon Techs. AG, 222 F.R.D.

280, 290 (E.D. Va. 2004) (“[T]he crime/fraud exception extends to materials or

communications created in planning, or in furtherance of, spoliation of evidence.”).

Accordingly, the Court cannot conclude that the Discovery Master’s Report inappropriately

                                             -8-
evaluated Defendant’s conduct in light of hindsight instead of what it knew at the time.

       Defendant further argues that the Discovery Master erroneously recognized mere

spoliation as a “crime” or “fraud” which triggers the exception. Objection [#139] at 28-32.

“[E]ven if [Defendant’s] ‘investigation’ or ‘preservation effort’ did fall short in some respect,

. . . that would provide no basis for piercing the privilege or even ordering in camera

inspection.” Id. at 28. Defendant contends that “[r]elying on a breach of a duty to preserve

is fundamentally inconsistent with the requirement that the crime-fraud exception requires

intent.” Id. at 30.

       But spoliation can occur as a result of mere negligence or intentional destruction of

evidence, so to the extent that the Discovery Master concluded that intentional spoliation

supports application of the crime-fraud exception, his conclusion is not inconsistent with the

intent requirement of the doctrine. See e.g., McCargo v. Texas Roadhouse, Inc., No.

09-cv-02889-WYD-KMT, 2011 WL 1638992, at *8 (D. Colo. May 2, 2011) (“A failure to

preserve evidence may be negligent, grossly negligent, or willful[.]” (citing Philips

Electronics N. America Corp. v. BC Technical, 773 F. Supp. 2d 1149, No. 2:08-cv-639 CW-

SA, 2011 WL 677462, at *48 (D. Utah Feb. 16, 2011))); Asher Assocs., LLC v. Baker

Hughes Oilfield Operations, Inc., No. 07-cv-01379-WYD-CBS, 2009 WL 1328483, at *8 (D.

Colo. May 12, 2009) (“Common sense suggests that a failure to produce or preserve

relevant evidence may involve conduct that falls ‘along a continuum of fault — ranging from

innocence through the degrees of negligence to intentionality.’” (quoting Residential

Funding Corp. v. DeGeorge Financial Corp., 306 F.3d 99, 108 (2d Cir. 2002))); U.S. ex rel.

Baker v. Cmty. Health Sys., Inc., No. 05-cv-279 WJ/ACT, 2012 WL 12294413, at *3

(D.N.M. Aug. 31, 2012), objections overruled, 2012 WL 5387069 (D.N.M. Oct. 3, 2012)

                                              -9-
(“Spoliation includes the intentional or negligent destruction or loss of tangible and relevant

evidence which impairs a party’s ability to prove or defend a claim.” (quoting United States

ex rel. Koch v. Koch Ind., Inc., 197 F.R.D. 488, 490 (N.D. Okla.1999))); Minter v. Prime

Equip. Co., No. 02-cv-132-KEW, 2007 WL 2703093, at *3 (Sept. 14, 2007) (E.D. Okla.

2007) (recognizing that “spoliation occurs with varying degrees of culpability”). However,

the Court need not decide whether Plaintiff presented sufficient evidence of intentional

spoliation to invoke the crime-fraud exception, as the evidence of fraudulent concealment

discussed above is a sufficient basis to do so.

B.     The “Sua Sponte” Nature of the Discovery Master’s Report

       Defendant further argues that the Discovery Master took it upon himself to find a

basis for application of the crime-fraud exception on grounds not asserted by Plaintiff.

According to Defendant:

       [T]he Report chose to invade the attorney-client privilege on two grounds not
       raised by [Plaintiff]: first, that [Defendant] engaged in “concealment” by
       omitting material facts which it purportedly had a duty to disclose; and
       second, that [Defendant] engaged in “spoliation” by taking inadequate steps
       to preserve evidence after receiving a letter from [Plaintiff’s counsel] in March
       2012 asserting that [Defendant’s] employee, Laura Bale, may have accessed
       [Plaintiff’s] confidential information. By raising grounds to pierce the privilege
       that [Plaintiff] did not rely on in its motion, the Special Master erred.

Objection [#139] at 2.

       Among other arguments, Plaintiff responds that it actually did raise the issues

discussed in the Discovery Master’s Order, and the Court agrees. Response to Objection

[#148] at 12-15. Plaintiff’s original Motion to Pierce Attorney-Client Privilege argued that

Defendant engaged in fraud by making false and misleading statements about the extent

of the company’s investigation and knowledge, and that such statements are sufficient to


                                             -10-
pierce the attorney-client privilege. Motion to Pierce Attorney-Client Privilege [#88] at 7,10,

16-18.    Allegations of Defendant’s inadequate document preservation and retention

permeate Plaintiff’s filings, despite Plaintiff’s single use of the word “spoliation.” Id. at 11,

17, 18. As Plaintiff points out, Defendant itself concluded, in responding to Plaintiff’s Motion

[#88], that Plaintiff was “insinuat[ing] that [Defendant] engaged in spoliation of materials

relevant to this action.” Opposition to Motion [#91] at 16. Defendant’s contention that the

Discovery Master “developed two bases not presented in Gates’ motion to justify in camera

review of [Defendant’s] privileged documents” is, at best, a blind mischaracterization of both

the lengthy pleadings and exhibits tendered by Plaintiff in support of the motion and the

Special Master’s careful work. Objection [#139] at 13. At worst, this contention is simply

disingenuous.

         Accordingly, the Court rejects Defendant’s argument about the so-called “sua

sponte” nature of the Special Master’s Report.

                                       III. Conclusion

         For the reasons explained above, Defendant’s Objection to Report and

Recommendation of Special Master on Gates Corporation’s Motion to Pierce

Attorney/Client Privilege [#139] is OVERRULED.

         IT IS FURTHER ORDERED that Defendant shall submit a single USB thumb drive

containing a readable and searchable version of the items numbered PRIV 00012 to PRIV

00164 to the Special Master on or before May 24, 2019 at 5:00 p.m.

         IT IS FURTHER ORDERED that Defendant shall also submit an excel spreadsheet

of the underlying privilege log in native format and capable of being edited to the Special



                                              -11-
Master on or before May 24, 2019 at 5:00 p.m.

      IT IS FURTHER ORDERED that the parties may file a brief of up to 10 pages with

10 attachments (aggregating no more than 100 pages per party) as further explained in the

Discovery Master’s Report on or before May 24, 2019 at 5:00 p.m.

      Dated: May 21, 2019




                                          -12-
